Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/2/2021, 4/14/2022, 7/12/2022, 8/16/2022, 8/26/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 12 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first metal electrode" in the seventh line of the claim. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets this limitation to be “the first conductive electrode.”
Claims 2-3 are likewise rejected for inheriting the deficiencies of claim 1.
Claim 12 recites the limitation "detecting carbon dioxide" in the seventh line of the claim, and is indefinite due to lack of appropriate article (i.e. “a” or “the”). For examination purposes, the examiner interprets this to be “detecting the carbon dioxide.”
Claims 13-17 are likewise rejected for inheriting the deficiencies of claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐3 are rejected under 35 U.S.C. 103 as being unpatentable over Boudaden et al., (EP 3203221 A1), herein referred to as “Boudaden,” in view of Vardan et al. (TiO2 Nanotubes: Recent Advances in Synthesis and Gas Sensing Properties, www.mdpi.com/journal/sensors, October 31, 2013), herein referred to as “Vardan,” and in further view of Ober et al., (US 20110283821 A1), herein referred to as “Ober.”
Regarding Claim 1, Boudaden discloses: A method for fabricating a sensor module for detecting carbon dioxide leakage from a subsurface reservoir, the method comprising: attaching an anodic aluminum oxide porous membrane onto a first conductive electrode to form an anodic aluminum oxide template ([0018] discloses that the sensing material (i.e. sensitive layer 14) may be comprised of nanoparticles; [0060] discloses that the sensitive layer 14 can be provided by using known deposition methods to coat an element like a transducer; [0029] and fig. 1d discloses sensitive layer 14 attached to electrodes 12a and 12b of transducer 12; a known anodic porous membrane that is made of alumina (i.e. aluminum oxide) is provided in the IDS (i.e. Whatman Anodisc inorganic filter membrane (i.e. a template)); [0021] discloses that the nanoparticles may be TiO2; An application of the Whatman Anodisc inorganic filter membrane is “metal nanorod formation”); attaching a second conductive electrode to the plurality of TiO2 nanotubes ([0060] discloses that the sensitive layer 14 can be provided by using known deposition methods to coat an element like a transducer; [0029] and fig. 1d discloses sensitive layer 14 attached to electrodes 12a and 12b of transducer 12); connecting the first and the second conductive electrodes with an electric line to form a sensor ([0013] discloses that the two electrodes and sensitive layer 14 are configured such that interaction with CO2 changes the electrical characteristic of the device, which sends an electrical signal noting the change in characteristic; one of ordinary skill understands that in order to perform that function the electrodes would need to be connected together in order to form a sensor). Boudaden is silent on initiating growth of a plurality of TiO2 nanotubes inside the anodic aluminum oxide template using an atomic layer deposition process; removing the anodic aluminum oxide template from the first metal electrode leaving the plurality of TiO2 nanotubes on the first conductive electrode.
Vardan discloses: initiating growth of a plurality of TiO2 nanotubes inside the anodic aluminum oxide template using an atomic layer deposition process (page 2, paragraph beginning with “A few approaches” discloses a process of atomic layer deposition for the synthesis of titania tubular structures (i.e. TiO2 nanotubes), and “high quality nanoporous anodic aluminum oxide is usually used as the template to promote the growth of titania nanotubes by ADL”); removing the anodic aluminum oxide template from the first metal electrode leaving the plurality of TiO2 nanotubes on the first conductive electrode (page 2, paragraph beginning with “A few approaches” discloses “the template-assisted technique may limit the choice of the substrate and requires post-processing separation of the obtained tubular arrays from the template”).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Boudaden  with Vardan.  This would have been obvious because the combination provides enhanced gas sensitivity due to the tubular shape TiO2 nanostructures (Vardan, bottom of page 2 into page 3).
Boudaden and Vardan are silent on providing a rollable sheet of non-conductive material, the sheet having a width between 50 cm and 2 m, a height between 50 cm and 2 m, and a thickness between 5 and 10 cm; and attaching a plurality of the sensors to the rollable sheet of non-conductive material to form the sensor module.
Ober discloses: providing a rollable sheet of non-conductive material ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate; [0067] discloses that the substrate can be made of polymers or glasses, which are non-conductive; [0092] and fig. 7 disclose “a sensor array on a sheet of flexible substrate is rolled into a spiral”), the sheet having a width between 50 cm and 2 m ([0012] discloses that the flexible substrate (i.e. sheet) sensor system is capable of conforming to geometry of the item being measured; [0071] discloses that the physical size of the flexible substrate (i.e. sheet) can as small to contain two sensors and as large as to contain 100,000,000 sensors; [0072] and fig. 2 discloses that the physical size of the substrate can range from several square feet to acres; [0077] discloses that the flexible substrate sensor system can be integrated as one or more sheets; therefore, one of ordinary skill in the art is capable of sizing the flexible substrate (i.e. sheet) as required for the specific task; a difference in dimensions where the prior art and claimed invention would not perform differently is not patentably distinct; see MPEP 2144.04-IV.A & B), a height between 50 cm and 2 m ([0012] discloses that the flexible substrate (i.e. sheet) sensor system is capable of conforming to geometry of the item being measured; [0071] discloses that the physical size of the flexible substrate (i.e. sheet) can as small to contain two sensors and as large as to contain 100,000,000 sensors; [0072] and fig. 2 discloses that the physical size of the substrate can range from several square feet to acres; [0077] discloses that the flexible substrate sensor system can be integrated as one or more sheets; therefore, one of ordinary skill in the art is capable of sizing the flexible substrate (i.e. sheet) as required for the specific task; a difference in dimensions where the prior art and claimed invention would not perform differently is not patentably distinct; see MPEP 2144.04-IV.A & B), and a thickness between 5 and 10 cm ([0012] discloses that the flexible substrate (i.e. sheet) sensor system is capable of conforming to geometry of the item being measured; [0071] discloses that the physical size of the flexible substrate (i.e. sheet) can as small to contain two sensors and as large as to contain 100,000,000 sensors; [0072] and fig. 2 discloses that the physical size of the substrate can range from several square feet to acres; [0077] discloses that the flexible substrate sensor system can be integrated as one or more sheets; therefore, one of ordinary skill in the art is capable of sizing the flexible substrate (i.e. sheet) as required for the specific task; a difference in dimensions where the prior art and claimed invention would not perform differently is not patentably distinct; see MPEP 2144.04-IV.A & B); and attaching a plurality of the sensors to the rollable sheet of non-conductive material to form the sensor module ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Boudaden and Vardan with Ober.  This would have been obvious because the combination provides a modular sensor that is inexpensive to manufacture, and can also be shaped into any geometry (Ober, [0054]).
Regarding Claim 2, Boudaden and Ober discloses The method of claim 1 as discussed above. Boudaden further discloses: wherein the sensor includes an electrical resistance sensor ([0013] discloses “the sensor device may comprise two electrodes, wherein at least one electrode is coupled to the hybrid sensing material, in order to detect its property indicative for the current CO.sub.2 concentration. For example, the hybrid sensing material, which may have a dielectric constant as a property, may be arranged between the two electrodes, such that a capacitance (or impedance or resistance) of the two electrodes is influenced by the CO.sub.2 concentration”; [0053] discloses “The layer 14 responds to a small change in the concentration of carbon dioxide 11 in its vicinity by changing its electrical properties, impedance, capacitance, resistance, dielectric constant. As, for example, a capacitance variation takes place as a consequence of a change in the CO.sub.2 concentration, a simple electronic circuit can be used to evaluate the sensor signal”; the simple electronic circuit is in effect an electrical resistance sensor). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Boudaden and Ober discloses The method of claim 1 as discussed above. Ober further discloses: further comprising covering of each sensor from the plurality of sensors with a protective cover to prevent contamination ([0060] discloses “the sensor can be attached by an adhesive, incorporated directly into the substrate, laminated with the substrate, deposited directly on the substrate, sandwiched between layers of the substrate, or encapsulated in the substrate or other material”; encapsulating the sensors provides a protective cover). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Claims 4‐17 are rejected under 35 U.S.C. 103 as being unpatentable over Boudaden et al., (EP 3203221 A1), herein referred to as “Boudaden,” in view of Ober et al., (US 20110283821 A1), herein referred to as “Ober.”
Regarding Claim 4, Boudaden discloses: A sensor module for detecting carbon dioxide leakage in a subsurface reservoir comprising: a plurality of sensors comprising a first conductive electrode ([0029] and fig. 1a discloses a sensor device 10 with a sensitive layer 14 attached to electrodes 12a and 12b of transducer 12), a second conductive electrode ([0029] and fig. 1a discloses a sensor device 10 with a sensitive layer 14 attached to electrodes 12a and 12b of transducer 12), and a plurality of TiO2 nanotubes ([0018] discloses that the sensitive layer 14 can be nanoparticles (i.e. nanotubes); [0021] discloses that the nanoparticles may be TiO2), and an electric line located between and connecting the first and the second conductive electrodes ([0013] discloses that the two electrodes and sensitive layer 14 are configured such that interaction with CO2 changes the electrical characteristic of the device, which sends an electrical signal noting the change in characteristic; one of ordinary skill understands that in order to perform that function the electrodes would need to be connected together in order to form a sensor). Boudaden does not teach a rollable sheet of non-conductive material with a rollable surface, wherein the rollable surface comprises a width between 50 cm and 2 m, a height between 50 cm and 2 m, and a thickness between 5 and 10 cm, wherein each of the plurality of sensors is attached to the rollable sheet of non-conductive material, and a communication device communicably connected to each sensor from the plurality of sensors.
Ober teaches: a rollable sheet of non-conductive material with a rollable surface ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate; [0067] discloses that the substrate can be made of polymers or glasses, which are non-conductive; [0092] and fig. 7 disclose “a sensor array on a sheet of flexible substrate is rolled into a spiral”), wherein the rollable surface comprises a width between 50 cm and 2 m ([0012] discloses that the flexible substrate (i.e. sheet) sensor system is capable of conforming to geometry of the item being measured; [0071] discloses that the physical size of the flexible substrate (i.e. sheet) can as small to contain two sensors and as large as to contain 100,000,000 sensors; [0072] and fig. 2 discloses that the physical size of the substrate can range from several square feet to acres; [0077] discloses that the flexible substrate sensor system can be integrated as one or more sheets; therefore, one of ordinary skill in the art is capable of sizing the flexible substrate (i.e. sheet) as required for the specific task; a difference in dimensions where the prior art and claimed invention would not perform differently is not patentably distinct; see MPEP 2144.04-IV.A & B), a height between 50 cm and 2 m ([0012] discloses that the flexible substrate (i.e. sheet) sensor system is capable of conforming to geometry of the item being measured; [0071] discloses that the physical size of the flexible substrate (i.e. sheet) can as small to contain two sensors and as large as to contain 100,000,000 sensors; [0072] and fig. 2 discloses that the physical size of the substrate can range from several square feet to acres; [0077] discloses that the flexible substrate sensor system can be integrated as one or more sheets; therefore, one of ordinary skill in the art is capable of sizing the flexible substrate (i.e. sheet) as required for the specific task; a difference in dimensions where the prior art and claimed invention would not perform differently is not patentably distinct; see MPEP 2144.04-IV.A & B), and a thickness between 5 and 10 cm ([0012] discloses that the flexible substrate (i.e. sheet) sensor system is capable of conforming to geometry of the item being measured; [0071] discloses that the physical size of the flexible substrate (i.e. sheet) can as small to contain two sensors and as large as to contain 100,000,000 sensors; [0072] and fig. 2 discloses that the physical size of the substrate can range from several square feet to acres; [0077] discloses that the flexible substrate sensor system can be integrated as one or more sheets; therefore, one of ordinary skill in the art is capable of sizing the flexible substrate (i.e. sheet) as required for the specific task; a difference in dimensions where the prior art and claimed invention would not perform differently is not patentably distinct; see MPEP 2144.04-IV.A & B), wherein each of the plurality of sensors is attached to the rollable sheet of non-conductive material ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate), and a communication device communicably connected to each sensor from the plurality of sensors ([0007] discloses “A sensitive and efficient flexible substrate sensor system is provided for detecting a parameter (including a structural or mechanical characteristic) or analyte of interest in a fluid or in (or on) a solid and for analyzing and/or communicating the resultant information”; [0022] discloses “the connection can comprise a communication bus”; [0025] discloses “the connection can comprise a wireless interface”; [0026] discloses “the flexible substrate sensor system can comprise an onboard networking, communication and/or analysis component and/or system”; [0054] discloses “The analysis and communication subsystem(s) can monitor each sensor and/or sensor array, and can either relay their status to external devices or analyze it onboard”)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Boudaden with Ober.  This would have been obvious because the combination provides a modular sensor that is inexpensive to manufacture, and can also be shaped into any geometry (Ober, [0054]).
Regarding Claim 5, Boudaden and Ober disclose The sensor module of claim 4 as discussed above.  Ober further discloses: wherein the rollable sheet comprises rubber ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate; [0067] discloses that the substrate can be made of polymers; rubber is a polymer; one of ordinary skill in the art would be able to choose from a finite number of predictable solutions with a reasonable expectation of success; See MPEP 2143-E). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above
Regarding Claim 6, Boudaden and Ober disclose The sensor module of claim 4 as discussed above.  Ober further discloses: further comprising a protective cover to prevent contamination of each sensor from the plurality of sensors before and after sensing ([0060] discloses “the sensor can be attached by an adhesive, incorporated directly into the substrate, laminated with the substrate, deposited directly on the substrate, sandwiched between layers of the substrate, or encapsulated in the substrate or other material”; encapsulating the sensors provides a protective cover). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Regarding Claim 7, Boudaden and Ober disclose The sensor module of claim 6 as discussed above.  Ober further discloses: wherein the protective cover comprises rubber ([0060] discloses “the sensor can be attached by an adhesive, incorporated directly into the substrate, laminated with the substrate, deposited directly on the substrate, sandwiched between layers of the substrate, or encapsulated in the substrate or other material”; encapsulating the sensors provides a protective cover; [0067] discloses that the substrate can be made of polymers; rubber is a polymer; one of ordinary skill in the art would be able to choose from a finite number of predictable solutions with a reasonable expectation of success; See MPEP 2143-E). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Regarding Claim 8, Boudaden and Ober disclose The sensor module of claim 4 as discussed above.  Ober further discloses: wherein each sensor from the plurality of sensors has a maximum dimension between 5 and 10 cm, and a thickness between 1 and 2 cm ([0061] discloses “Any suitable sensor known in the art can be used”; one example of a known sensor that matches the given dimensions is Gaslab Pro CO2 Enginer K30 Sensor Module (see attached manual); one of ordinary skill in the art is capable of selecting known sensors for with appropriate dimensions for specific applications). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Regarding Claim 9, Boudaden and Ober disclose The sensor module of claim 8 as discussed above.  Ober further discloses: wherein each sensor from the plurality of sensors has a circular shape, and the maximum dimension is a diameter ([0061] discloses “Any suitable sensor known in the art can be used”; one example of a known sensor that matches the given dimensions is Gaslab Pro CO2 Enginer K30 Sensor Module (see attached manual); one of ordinary skill in the art is capable of selecting known sensors for with appropriate dimensions for specific applications; changes in shape does not make the claimed invention patentably distinct from the prior art; see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and 2144.04-IV.B). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Regarding Claim 10, Boudaden and Ober disclose The sensor module of claim 4 as discussed above.  Ober further discloses: wherein the plurality of sensors are attached to the rollable sheet ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate; [0092] and fig. 7 disclose “a sensor array on a sheet of flexible substrate is rolled into a spiral”) and are arranged in an array ([0012] discloses “a flexible substrate sensor system is provided that is capable of conforming to the geometry of the material or system being measured to bring a plurality of sensors in a regular or random array into contact with a material so as to sense the analyte or parameter being measured”). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Regarding Claim 11, Boudaden and Ober disclose The sensor module of claim 4 as discussed above.  Ober further discloses: wherein the plurality of sensors are attached to the rollable sheet and arranged in a parallel configuration ([0012] discloses “a flexible substrate sensor system is provided that is capable of conforming to the geometry of the material or system being measured to bring a plurality of sensors in a regular or random array into contact with a material so as to sense the analyte or parameter being measured”; one of ordinary skill in the art is capable of organizing the sensors in a pattern conducive to the objective). The reasons and motivation for combining are the same as recited in the rejection of claim 4 above.
Regarding Claim 12, Ober discloses: A method for detecting a carbon dioxide leakage from a subsurface reservoir, the method comprising: deploying a sensor module above the subsurface reservoir ([0072] and fig. 2 disclose using a flexible substrate sensor system to measure analyte above a large underground installation (i.e. subsurface reservoir); [0110] discloses examples of uses for the system, including “and monitoring orientation, force, or a subsurface chemical constituent, for example, in the drilling or exploration activities associated with oil well and mining development”), the sensor module comprising a rollable sheet of non-conductive material ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate; [0067] discloses that the substrate can be made of polymers or glasses, which are non-conductive; [0092] and fig. 7 disclose “a sensor array on a sheet of flexible substrate is rolled into a spiral”);; reporting the carbon dioxide leakage to the surface using the sensor module ([0095] discloses “A flexible substrate sensor system is provided that can rapidly and effectively transfer information from one or more sensors to an onboard and/or an external device for analysis and reporting of the sensor measurements. The invention also provides networking technology for efficient data extraction and data integrity. In one embodiment, the sensors are connected to the outside by physical contacts or connectors or by wireless networks that utilize a plurality of frequencies and power levels suitable for short or long-distance communication”); and removing the sensor module from the subsurface ([0015] discloses “the working sensor array can be replaced by advancing or translocating the sheet so as to expose a new array to the system being measured”; one of ordinary skill in the art is capable of deciding when to remove the sensors as required). Ober is silent on monitoring a carbon dioxide concentration by noting an electrical resistance using the sensor module; detecting carbon dioxide leakage upon an increase in the electrical resistance.
Boudaden discloses: monitoring a carbon dioxide concentration by noting an electrical resistance using the sensor module (Abstract discloses sensing CO2 using a sensing material with a transducer “configured to output an electrical sensor signal dependent on the property of the hybrid sensing material. The property can be impedance, capacitance, resistance, optical transmission or mass”); detecting carbon dioxide leakage upon an increase in the electrical resistance (Abstract discloses sensing CO2 using a sensing material with a transducer “configured to output an electrical sensor signal dependent on the property of the hybrid sensing material. The property can be impedance, capacitance, resistance, optical transmission or mass”; one of ordinary skill in the art is capable of interpreting the change in resistance as required; whether the resistance increases or decreases due to the presence of CO2 is not patentably distinct) 
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Boudaden with Ober.  This would have been obvious because the combination provides a modular sensor that is inexpensive to manufacture, and can also be shaped into any geometry (Ober, [0054]).
Regarding Claim 13, Boudaden with Ober disclose The method of claim 12 as discussed above. Ober further discloses: wherein deploying the sensor module comprises unrolling the sensor module ([0092] and fig. 7 disclose “a sensor array on a sheet of flexible substrate is rolled into a spiral”; one of ordinary skill in the art is able to understand that in order to install a sensor that is rolled into a spiral, one would need to unroll it as required). The reasons and motivation for combining are the same as recited in the rejection of claim 12 above.
Regarding Claim 14, Boudaden with Ober disclose The method of claim 12 as discussed above. Ober further discloses: further comprises placing the sensor module on a ground surface ([0072] and fig. 2 disclose using a flexible substrate sensor system to measure analyte above a large underground installation by installing the sensor system at ground level). The reasons and motivation for combining are the same as recited in the rejection of claim 12 above.
Regarding Claim 15, Boudaden with Ober disclose The method of claim 12 as discussed above. Ober further discloses: wherein the sensor module comprises a plurality of sensors attached to the rollable sheet  ([0007] and fig. 1 disclose a flexible substrate sensor system where a plurality of sensors are attached to a flexible substrate; [0092] and fig. 7 disclose “a sensor array on a sheet of flexible substrate is rolled into a spiral”). The reasons and motivation for combining are the same as recited in the rejection of claim 12 above.
Regarding Claim 16, Boudaden with Ober disclose The method of claim 15 as discussed above. Boudaden further discloses: wherein each sensor from the plurality of sensors comprises an electrical resistance sensor ([0013] discloses “the sensor device may comprise two electrodes, wherein at least one electrode is coupled to the hybrid sensing material, in order to detect its property indicative for the current CO.sub.2 concentration. For example, the hybrid sensing material, which may have a dielectric constant as a property, may be arranged between the two electrodes, such that a capacitance (or impedance or resistance) of the two electrodes is influenced by the CO.sub.2 concentration”; [0053] discloses “The layer 14 responds to a small change in the concentration of carbon dioxide 11 in its vicinity by changing its electrical properties, impedance, capacitance, resistance, dielectric constant. As, for example, a capacitance variation takes place as a consequence of a change in the CO.sub.2 concentration, a simple electronic circuit can be used to evaluate the sensor signal”; the simple electronic circuit is in effect an electrical resistance sensor). 
Regarding Claim 17, Boudaden with Ober disclose The method of claim 15 as discussed above. Ober further discloses: further comprises covering of each sensor from the plurality of sensors before and after sensing with a protective cover to prevent contamination ([0060] discloses “the sensor can be attached by an adhesive, incorporated directly into the substrate, laminated with the substrate, deposited directly on the substrate, sandwiched between layers of the substrate, or encapsulated in the substrate or other material”; encapsulating the sensors provides a protective cover). The reasons and motivation for combining are the same as recited in the rejection of claim 12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863